DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Particularly, the prior-filed applications of US Patent Application No. 16/514363 fails to teach limitations found in Claims 1-20, particularly, the features of Claims 1-3, 10-14, and 20 pertaining to at least “for a limited duration following an event occurring during a sporting event: modify, based on the event occurring during the sporting event, the progressive award, and cause a display, by the display device, of the modified progressive award” (Claim 1); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 2); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 3);  “for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 9), and “responsive to an event occurring during a sporting event being a first event, for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award” (Claim 10); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 11); “for a limited duration following an event occurring during a sporting event: modifying, by a processor and based on the event occurring during the sporting event, the progressive award, and displaying, by the display device, the modified progressive award” (Claim 12); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 13); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 14); “wherein for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 20) is not supported in the disclosure of US Patent Application No. 16/514363.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Patent Application No. 16/514363 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Particularly, the prior-filed application of US Patent Application No. 16/514363 provides adequate support for the features of Claims 1-3, 10-14, and 20 pertaining to at least “for a limited duration following an event occurring during a sporting event: modify, based on the event occurring during the sporting event, the progressive award, and cause a display, by the display device, of the modified progressive award” (Claim 1); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 2); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 3);  “for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 9), and “responsive to an event occurring during a sporting event being a first event, for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award” (Claim 10); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 11); “for a limited duration following an event occurring during a sporting event: modifying, by a processor and based on the event occurring during the sporting event, the progressive award, and displaying, by the display device, the modified progressive award” (Claim 12); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 13); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 14); “wherein for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 20).  Particularly, there is inadequate support for the bold highlighted limitationss (see above) pertaining to the claimed steps or processes, as noted, above with respect to Claims 1-3, 10-14, and 20.
Dependent claims 2-9, 11, and 13-20 inherit the deficiencies of Claims 1, 10, and 12 from which they correspondingly depend; therefore, the above applies.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   
Assuming this application should be treated as a continuation-in-part (see above for changing the status of the application to a continuation-in-part), the claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). See MPEP 2163.06 for details.
The specification fails to provide proper antecedent basis for features of Claims 1-3, 10-14, and 20 pertaining to at least “for a limited duration following an event occurring during a sporting event: modify, based on the event occurring during the sporting event, the progressive award, and cause a display, by the display device, of the modified progressive award” (Claim 1); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 2); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 3);  “for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 9), and “responsive to an event occurring during a sporting event being a first event, for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award” (Claim 10); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 11); “for a limited duration following an event occurring during a sporting event: modifying, by a processor and based on the event occurring during the sporting event, the progressive award, and displaying, by the display device, the modified progressive award” (Claim 12); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 13); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 14); “wherein for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 20). Particularly, the specification lacks antecedent basis for the bold highlighted limitationss (see above) pertaining to the claimed steps or processes, as noted, above with respect to Claims 1-3, 10-14, and 20.
Appropriate correction is herein required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, features of Claims 1-3, 10-14, and 20 pertaining to at least “for a limited duration following an event occurring during a sporting event: modify, based on the event occurring during the sporting event, the progressive award, and cause a display, by the display device, of the modified progressive award” (Claim 1); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 2); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 3);  “for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 9), and “responsive to an event occurring during a sporting event being a first event, for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award” (Claim 10); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 11); “for a limited duration following an event occurring during a sporting event: modifying, by a processor and based on the event occurring during the sporting event, the progressive award, and displaying, by the display device, the modified progressive award” (Claim 12); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 13); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 14); “wherein for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 20).  Particularly, the drawings fail to show the bold highlighted limitations (see above) pertaining to the claimed steps or processes, as noted, above with respect to Claims 1-3, 10-14, and 20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the current application is a continuation. Assuming this application should be treated as a continuation, Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.
The specification fails to disclose features of Claims 1-3, 10-14, and 20 pertaining to at least “for a limited duration following an event occurring during a sporting event: modify, based on the event occurring during the sporting event, the progressive award, and cause a display, by the display device, of the modified progressive award” (Claim 1); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 2); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 3);  “for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 9), and “responsive to an event occurring during a sporting event being a first event, for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award” (Claim 10); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 11); “for a limited duration following an event occurring during a sporting event: modifying, by a processor and based on the event occurring during the sporting event, the progressive award, and displaying, by the display device, the modified progressive award” (Claim 12); “wherein the limited duration comprises a set quantity of games played following the event occurring during the sporting event” (Claim 13); “wherein the limited duration comprises a set amount of time following the event occurring during the sporting event” (Claim 14); “wherein for the limited duration, a first event occurring during the sporting event is associated with a first modification of the progressive award and a second, different event occurring during the sporting event is associated with a second, different modification of the progressive award” (Claim 20).  Particularly, the is no disclosure for the bold highlighted limitations (see above) pertaining to the claimed steps or processes, as noted, above with respect to Claims 1-3, 10-14, and 20.
Dependent claims 2-9, 11, and 13-20 inherit the deficiencies of Claims 1, 10, and 12 from which they correspondingly depend; therefore, the above applies.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: cause a display, by a display device, of a progressive award, and for a limited duration following an event occurring during a sporting event: modify, based on the event occurring during the sporting event, the progressive award, and cause a display, by the display device, of the modified progressive award.
Independent Claim 10:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: cause a display, by a display device, of a progressive award, responsive to an event occurring during a sporting event being a first event, for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award.
Independent Claim 12:
A method of operating a system, the method comprising: displaying, by a display device, a progressive award, and for a limited duration following an event occurring during a sporting event: modifying, by a processor and based on the event occurring during the sporting event, the progressive award, and displaying, by the display device, the modified progressive award.
In summary, in regards to claims 1-9 and 12-20, with emphasis on at least Independent Claims 1 and 12, the claimed invention focuses a system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to (herein reflects the method of operating the gaming system): cause a display, by a display device, of a progressive award, and for a limited duration following an event occurring during a sporting event: modify, based on the event occurring during the sporting event, the progressive award, and cause a display, by the display device, of the modified progressive award.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Mental Processes.  
Claims 1 and 12 recite the limitation(s) of “for a limited duration following an event occurring during a sporting event: modify, based on the event occurring during the sporting event, the progressive award”.  Such limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of a “processor”.  That is, other than reciting “cause the processor to:” (Claim 1) or “by a processor” (Claim 12) nothing in the claims precludes the steps from practically being performed in the mind e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  For example, but for the “cause the processor to” or “by a processor” language, the claim encompasses a person for a limited duration following an event occurring during a sporting event: modify(ing), based on the event occurring during the sporting event, the progressive award.   The mere nominal recitation of by a processor or causing a processor to does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.
In summary, in regards to claims 10-11, with emphasis on at least Independent Claim 10, the claimed invention focuses on a system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: cause a display, by a display device, of a progressive award, responsive to an event occurring during a sporting event being a first event, for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Mental Processes.  
Claim 10 recites the limitation(s) of “for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award”.  Such limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of a “processor”.  That is, other than reciting “cause the processor to:” nothing in the claims precludes the steps from practically being performed in the mind e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  For example, but for the “cause the processor to:” language, the claim encompasses a person for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award.   The mere nominal recitation of causing the processor to does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.
 This judicial exception of Claims 1-20 are not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed limitations of “cause a display, by a display device, of a progressive award” and “cause a display, by the display device, of the modified progressive award” (Claim 1); “cause a display, by a display device, of a progressive award” (Claim 10); and “displaying, by a display device, a progressive award” and “displaying, by the display device, the modified progressive award” (Claim 12) is also recited at a high level of generality and amounts to mere pre or post solution displaying of the progressive award or modified progressive award, which is a form of insignificant extra-solution activity.  The claimed computer components (system, processor, memory device, display device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “processor”, “memory device”, and/or “display device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system(s) or method the extent to which a computer performs/implements the functions of the system(s) or method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” (¶ 109); “It should be further appreciated that the gaming system utilized to modify an award based on one or more events occurring (or not occurring) in a sporting event may be any suitable electronic gaming machine (such as a slot machine, a video poker machine, a video lottery terminal, a terminal associated with an electronic table game, a video keno machine, a video bingo machine located on a casino floor, or a sports betting terminal), and/or any suitable personal gaming device (wherein the data associated with the progressive award and the sporting event are accessed over a network)” (¶ 14); “In certain embodiments in which the gaming system includes an EGM (or personal gaming device) in combination with a central server, central controller, or remote host, the central server, central controller, or remote host is any suitable computing device (such as a server) that includes at least one processor and at least one memory device or data storage device” (¶ 94); “The central server, central controller, or remote host and the EGM (or personal gaming device) are configured to connect to the data network or remote communications link in any suitable manner. In various embodiments, such a connection is accomplished via: a conventional phone line or other data transmission line, a digital subscriber line (DSL), a T-1 line, a coaxial cable, a fiber optic cable, a wireless or wired routing device, a mobile communications network connection (such as a cellular network or mobile Internet network), or any other suitable medium” (¶ 100); “The at least one processor 1010 is any suitable processing device or set of processing devices” (¶ 103); “The master gaming controller 1012 also includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms)….. Any other suitable magnetic, optical, and/or semiconductor memory may operate in conjunction with the EGM disclosed herein…A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing…More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: a portable computer diskette, ……. or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device”(¶ 104); “In various embodiments, part or all of the program code and/or the operating data described above is stored in at least one detachable or removable memory device including, but not limited to, a cartridge, a disk, a CD ROM, a DVD, a USB memory device, or any other suitable non-transitory computer readable medium” (¶ 99); “In various embodiments, the display devices include, without limitation: a monitor, a television display, a plasma display, a liquid crystal display (LCD), ……. or any other suitable electronic device or display mechanism” (¶ 117); “The at least one input device 1030 may include any suitable device that enables an input signal to be produced and received by the at least one processor 1010 of the EGM” (¶ 111); and “In one embodiment, the at least one input device 1030 includes a payment device configured to communicate with the at least one processor of the EGM to fund the EGM. In certain embodiments, the payment device includes one or more of: (a) a bill acceptor into which paper money is inserted to fund the EGM; …. any suitable combination thereof” (¶ 124).  Such disclosure suggests that any software or hardware required by the claims are no more than generic components operating in their ordinary capacity.
In addition to the above, Nakatani (US 5,720,663) teaches that game computations can be handled in a software manner by general-purpose processors (Col. 14:10-14).  Scott (US 2004/0009812: ¶ 20), Walker (US 6,527,638: Col. 12:6-17, Col. 15:24-38), Banyai (US 2001/0034262: ¶ 32), Cannon (US 2002/0183105: ¶ 5-6, 39), deKeller (US 2003/0017867: ¶ 23), and/or Lindo (US 2005/0085293: ¶ 21) teach the use of card swiper/reader within gaming apparatus as being well-understood, well-known, known, traditional, routine, or conventional in the art for the purpose of allowing user’s to place wagers or bets.  Saffari (US 2003/0050111) teaches a conventional gaming machine (system) comprising a input device used to play a game, processor to implement the game, memory device, and/or display are used to allow a player to start a game, cause images representative of a reel/slot game to be display, determine an outcome of the game, determine a payout/award associated with the outcome of a game (¶ 2).  Hornik (US 2006/0100019) teaches input devices such as wager acceptor(s), touch screen display, push buttons, are conventional in the art (¶ 37).  McGahn (US 2002/0183109) teaches that input device are well known in the art (¶ 46).  Walker (US 2004/0038733) teaches that display devices and input device of electronic gaming machines/systems are well-known (¶ 51-52, 61).  Fier (US 6,126,542) teaches that processors are well-known in electronic gaming machines (Col. 3:63-Col. 4:5).  Nicastro (US 2003/0027619) teaches that processors are conventional within electronic gaming machines.  Nguyen (US 2004/0137987) teaches it is communication interfaces are well known in the art for receiving data (¶ 18, 52).  The above references provide support or suggest that the claimed components are well-understood, routine, and/or conventional components performing in their ordinary capacity.
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294). We agree with the district court that the claims’ recitation of a “telephone unit,” a “server”, an “image analysis unit,” and a “control unit” fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability. (Emphasis added by Examiner.)
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Nor do the dependent claims 2-9, 11, and 13-20 add “significantly more” since they merely add to the claimed concepts encompassed within the grouping Mental Processes (e.g. a person can mentally maintain a progressive award, observe a result of an outcome associated with a sporting event and modify the progressive award to provide a new modified progressive award).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Best Applicable Prior Art
In regards to Claims 1 and 12:
 	Boese (US 2016/0328926) teaches a gaming system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to (herein reflects a method of operating the gaming system): cause a display, by a display device, of a progressive award, modify, based on the event occurring during the sporting event, the progressive award, and cause a display, by the display device, of the modified progressive award.
However, Boese (US 2016/0328926) fails to explicitly suggest for a limited duration following an event occurring during a sporting event: modify, based on the event occurring during the sporting event, the progressive award, and cause a display, by the display device, of the modified progressive award.
In regards to Claim 10:
 	Boese (US 2016/0328926) teaches system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: cause a display, by a display device, of a progressive award, responsive to an event occurring during a sporting event being a first event cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, cause a second, different modification of the progressive award..
However, Boese (US 2016/0328926) fails to explicitly suggest responsive to an event occurring during a sporting event being a first event, for a limited duration after the event occurs during the sporting event, cause a first modification of the progressive award, and responsive to the event occurring during the sporting event being a second, different event, for the limited duration after the event occurs during the sporting event, cause a second, different modification of the progressive award. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715